UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HILLS BANCORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on the table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: HILLS BANCORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 19, 2010 The Annual Meeting of the Shareholders of Hills Bancorporation, an Iowa corporation (the "Company"), will be held at the Hills Community Center, Hills, Iowa, on Monday, the 19th day of April, 2010, at 4:00 o'clock p.m., local time, for the following purposes: 1. To elect three members of the Board of Directors. 2. To approve the Hills Bancorporation 2010 Stock Option and Incentive Plan. 3. To transact such other business as may properly be brought before the meeting or any adjournments thereof. The Board of Directors has fixed the close of business on March 5, 2010, as the record date for the determination of the shareholders entitled to notice of, and to vote at, the meeting. Accordingly, only shareholders of record at the close of business on that date will be entitled to vote at the meeting, or any adjournments thereof. TO INSURE YOUR REPRESENTATION AT THE MEETING, THE BOARD OF DIRECTORS OF THE COMPANY SOLICITS YOU TO MARK, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY IN THE ENCLOSED ENVELOPE. YOUR PROXY MAY BE REVOKED AT ANY TIME BEFORE IT IS EXERCISED. IF YOU ARE ABLE TO ATTEND THE MEETING AND WISH TO VOTE YOUR SHARES PERSONALLY, YOU MAY WITHDRAW YOUR PROXY AND DO SO. Important Notice Regarding Availability of Proxy Materials for the Shareholders' Meeting to be held on April 19, 2010. Pursuant to the rules promulgated by the Securities and Exchange Commission, we have elected to provide access to our proxy materials both by: (i) sending you this full set of proxy materials, including a proxy card; and (ii) notifying you of the availability of our proxy materials on the internet. This Notice of Meeting, Proxy Statement, and our Annual Report to Shareholders for the fiscal year ended December 31, 2009, are available online and may be accessed at www.envisionreports.com/HBIA or www.edocumentview.com/HBIA. In accordance with such new rules, we do not use "cookies" or other software that identifies visitors accessing these materials on this website. We encourage you to access and review all of the important information contained in the proxy materials before voting. Date: March 19, 2010 By Order of the Board of Directors /s/ Dwight O. Seegmiller Hills Bancorporation Dwight O. Seegmiller 131 Main Street President and CEO Hills, Iowa 52235 PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS OF HILLS BANCORPORATION To Be Held on April 19, 2010 TABLE OF CONTENTS Page # PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS 1 INFORMATION CONCERNING NOMINEES FOR ELECTION AS DIRECTORS 2 INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES 3-4 CORPORATE GOVERNANCE AND THE BOARDS OF DIRECTORS: · Board of Directors of the Company 5 · Board of Directors of the Bank 6 · Schedule of Directors Fees 6 · Director Compensation Table 7 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7-8 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 9 COMPENSATION AND INCENTIVE STOCK COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 9 COMPENSATION DISCUSSION AND ANALYSIS 10-13 COMPENSATION AND INCENTIVE STOCK COMMITTEE REPORT 14 RISK MANAGEMENT AND COMPENSATION POLICIES AND PRACTICES 14 SUMMARY OF CASH AND CERTAIN OTHER COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS: · Overview 15 · Summary Compensation Table 16 · Grant of Plan-Based Awards Table 17 · Outstanding Equity Awards at Fiscal Year-End Table 17 · Option Exercised and Stock Vested Table 17 · Pension Benefits Table 18 · Nonqualified Deferred Compensation Table 18 · Termination and Change in Control Payments 18 LOANS TO AND CERTAIN OTHER TRANSACTIONS WITH EXECUTIVE OFFICERS AND DIRECTORS 19 APPROVAL OF THE HILLS BANCORPORATION 2 19-21 AUDIT COMMITTEE: ● Audit Committee Report 22 ● Audit and Other Fees 23 ● Audit Committee Pre-Approval Policy 23 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 23 PROPOSALS BY SHAREHOLDERS 23 BOARD NOMINATING PROCESS 23-24 COMMUNICATION WITH THE BOARD OF DIRECTORS 24-25 AVAILABILITY OF FORM 10-K REPORT 25 OTHER MATTERS 25 EXHIBIT A - HILLS BANCORPORATION 2 26-32 HILLS BANCORPORATION 131 Main Street Hills, Iowa 52235 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS To Be Held on April 19, 2010 This Proxy Statement is furnished to shareholders of Hills Bancorporation (the "Company") in connection with the solicitation of proxies by the Board of Directors of the Company for the Annual Meeting of Shareholders to be held April 19, 2010, and any adjournments thereof. This Proxy Statement and form of Proxy enclosed herewith are first sent to the shareholders of the Company entitled to vote at the Annual Meeting on or about March 19, 2010. If the accompanying Proxy is properly signed and returned and is not withdrawn or revoked, the shares represented thereby will be voted in accordance with the specifications thereon. If the manner of voting such shares is not indicated on the Proxy, the shares will be voted FOR the election of the nominees for directors named herein and FOR approval of the Hills Bancorporation 2010 Stock Option and Incentive Plan. Election of any nominee as a director and approval of the Hills Bancorporation 2010 Stock Option and Incentive Plan requires a majority of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present. The Board of Directors recommends that you vote FOR each of the director nominees named in this Proxy Statement and FOR approval of the Hills Bancorporation 2010 Stock Option and Incentive Plan. Only shareholders of record at the close of business on March 5, 2010, are entitled to notice of and to vote at the meeting. There were 4,418,500 shares of Common Stock of the Company outstanding at the close of business on that date, all of which will be entitled to vote. The presence, in person or by proxy, of the holders of a majority of such outstanding shares is necessary to constitute a quorum for the transaction of business at the meeting. Holders of the shares of Common Stock are entitled to one vote per share standing in their names on the record date on all matters. Shareholders do not have cumulative voting rights. If the holder of shares abstains from voting on any matter, or if shares are held by a broker which has indicated that it does not have discretionary authority to vote on a particular matter, those shares will be counted for quorum purposes, but will not be counted as votes cast with respect to any matter to come before the meeting and will not affect the outcome of any matter. The Company will bear the cost of solicitation of proxies. In addition to the use of the mails, proxies may be solicited by officers, directors and regular employees of the Company, without extra compensation, by telephone, facsimile or personal contact. It will greatly assist the Company in limiting expense in connection with the meeting if shareholders who do not expect to attend in person will return signed proxies promptly whether they own a few or many shares. A shareholder may revoke his or her Proxy at any time prior to the voting thereof by filing with the Treasurer of the Company at the Company's principal office at 131 Main Street, Hills, Iowa 52235, a written revocation or a duly executed Proxy bearing a later date. A shareholder may also withdraw the Proxy at the meeting at any time before it is exercised. 1 INFORMATION CONCERNING NOMINEES FOR ELECTION AS DIRECTORS The Company currently has eleven directors with staggered terms of office. Three nominees for election to the Board of Directors at the 2010 Annual Meeting of Shareholders, each of whom presently serves on the Board of Directors, are nominated to serve for a three-year term. The Board of Directors has no reason to believe that any nominee will be unable to serve as a director, if elected. However, in case any nominee should become unavailable for election, the proxy will be voted for such substitute, if any, as the Board of Directors may designate. Each director of the Company also serves as a director of the Company's wholly-owned subsidiary, which is a commercial bank. The commercial bank is Hills Bank and Trust Company (the "Bank"). The Company anticipates that, following the election of the nominees set forth below, all directors of the Company will continue to serve as directors of the Bank. The directors of the Bank are elected by the vote of the Company as the sole shareholder of the Bank. Set forth below are the names of the three persons nominated by the Board of Directors for election as directors of the Company at the 2010 Annual Meeting, along with certain other information concerning such persons. Name and Year First Became a Director Age Positions & Offices Held With Company Principal Occupation or Employment During the Past Five Years and Education Pertaining to Board of Director Qualifications Directors Serving Until the 2013 Annual Meeting Michael E. Hodge 2000-Company 2000-Bank 56 Director President and shareholder of Hodge Construction Company, an Iowa City, Iowa business. Mr. Hodge obtained a BS in civil engineering from the University of Iowa. John W. Phelan 2007-Company 2007-Bank 55 Director Vice President and General Manager of Cedar Rapids Television Company, d/b/a KCRG-TV. KCRG-TV is the local Cedar Rapids, Iowa ABC affiliate. Sheldon E. Yoder, D.V.M. 1997-Company 1997-Bank 57 Director President and shareholder of Kalona Veterinary Clinic, P.C., located in Kalona, Iowa. Dr. Yoder is a graduate of the Iowa State University College of Veterinary Medicine. He has been the President of Kalona Veterinary Clinic since 1978. 2 INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES The following table sets forth certain information with respect to directors of the Company who will continue to serve as directors subsequent to the 2010 Annual Meeting and who are not nominees for election at the 2010 Annual Meeting. Name and Year First Became a Director Age Positions & Offices Held With Company Principal Occupation or Employment During the Past Five Years and Education Pertaining to Board of Director Qualifications Director Nominees Who Will Serve Until the 2011 Annual Meeting James A. Nowak 2004-Company 2004-Bank 62 Director Partner- McGladrey & Pullen, LLP (Retired), Cedar Rapids, Iowa, July 2004 to present; previously Audit and Accounting Partner with McGladrey & Pullen, LLP, 1976-2004. Mr. Nowak is a graduate of the University of Wisconsin and a certified public accountant. Theodore H. Pacha 1990-Company 1990-Bank 61 Director President and owner of THEO Resources LLC, a business investment and consulting company in Iowa City, Iowa, May 1999 to present. Senior Vice President of Operations for Duffy's Collectible Cars in Cedar Rapids, Iowa. Mr. Pacha previously founded and owned Hawkeye Medical Supply, Inc., a medical supplies company, located in Iowa City, Iowa, until its sale in 1998. Ann Marie Rhodes 1993-Company 1993-Bank 56 Director The University of Iowa - Clinical Associate Professor of Nursing and Instructor College of College of Law. Ms. Rhodes obtained a nursing degree from The College of Saint Teresa and a masters in nursing from the University of Iowa. In addition, Ms. Rhodes received her law degree from the University of Iowa College of Law. Ronald E. Stutsman 1984-Company 1981-Bank 70 Director & Vice President Executive officer and shareholder of Eldon C. Stutsman, Inc., an agricultural supply company in Hills, Iowa. Mr. Stutsman is a graduate of Iowa State University with a major in agricultural business and a minor in economics. 3 INFORMATION CONCERNING DIRECTORS OTHER THAN NOMINEES The following table sets forth certain information with respect to directors of the Company who will continue to serve as directors subsequent to the 2010 Annual Meeting and who are not nominees for election at the 2010 Annual Meeting. Name and Year First Became a Director Age Positions & Offices Held With Company Principal Occupation or Employment During the Past Five Years and Education Pertaining to Board of Director Qualifications Directors Serving Until the 2012 Annual Meeting Willis M. Bywater 1984-Company 1979-Bank 71 Director Executive officer and shareholder of Economy Advertising Company, a commercial printing and advertising specialties company in Iowa City, Iowa. Mr. Bywater graduated from Iowa State University with a major in mechanical engineering. Michael S. Donovan 2007-Company 2007-Bank 47 Director Farmer and President of Donovan & Sons, Ltd., a local Johnson County, Iowa family farm corporation, and partner in PVP1, LLP, a local pork production operation. Mr. Donovan is a graduate of Northern Iowa Community College. Thomas J. Gill, D.D.S. 1993-Company 1993-Bank 63 Director Dentist - Private Practice in Coralville, Iowa since 1980. Dr. Gill is a graduate of the University of Iowa College of Dentistry. Dwight O. Seegmiller 1986-Company 1986-Bank 57 Director & President President of the Company and the Bank. Mr. Seegmiller is a graduate of Iowa State University's Agricultural Business Honors Program and the Stonier Graduate School of Banking at Rutgers University. He joined the Company in 1975 and has been President of the Company since1986. Prior to 1986, Mr. Seegmiller was a Senior Vice President of Lending. None of the nominees or directors serves as a director of another company whose securities are registered under the Securities Exchange Act of 1934 or a company registered under the Investment Company Act of 1940. 4 CORPORATE GOVERNANCE AND THE BOARDS OF DIRECTORS Board of Directors of the Company The Board of Directors of the Company meets on a regularly scheduled basis. During 2009, the Board of Directors of the Company held an annual meeting, one special meeting and twelve regular meetings. The Board of Directors of the Company has not established any standing executive or nominating committees or committees performing similar functions. During 2009, all directors of the Company attended at least seventy-five percent of the total number of meetings of the Board. Although the Company does not have a formal policy regarding attendance by directors at annual shareholder meetings, such attendance is encouraged. In 2009, all eleven of the Company's directors attended the annual shareholders' meeting. Each of the Company's directors, with the exception of Mr. Seegmiller, has been determined by the Board of Directors to be an "independent director" as defined by The NASDAQ OMX Group, Inc., formerly The Nasdaq Stock Market Inc. ("NASDAQ"). Mr. Seegmiller is not considered to be independent since he is the President of the Company and the Bank. In determining director independence, the Board of Directors considers all relevant facts and circumstances, including the independence standards set forth in the rules of the NASDAQ stock market. In order to be considered independent, a director must be free from any relationship which, in the opinion of the Company's Board of Directors would interfere with the exercise of independent judgment. The Board of Directors considered certain transactions, relationships or arrangements which are described herein under the heading "Compensation and Incentive Stock Committee Interlocks and Insider Participation" in making its determination of director independence. Different individuals have traditionally served as Chairman of the Company's Board of Directors and as the principal executive officer of the Company, and the Company expects to continue to follow this approach in the future. The Company's Board of Directors considers that having an independent director, currently Ronald E. Stutsman, serve as Chairman of the Board of Directors promotes good corporate governance by providing a non-management leadership structure and that such a leadership structure is encouraged by bank regulators. The Board of Directors takes an active role in providing risk oversight of the operations of the Company and the Bank. The Company's Board of Directors engages in various risk oversight activities which include coordination of the risk oversight activities engaged in by the Company's Audit Committee and committees of the Bank's Board of Directors. Regulation O requires loans made to executive officers and directors to be made on substantially the same terms, including interest rates and collateral, and following credit-underwriting procedures that are no less stringent than those prevailing at the time for other transactions by the Company with other persons. Such loans may not involve more than the normal risk of repayment or present other unfavorable features. The Board of Directors of the Company has established a committee (the "Audit Committee") consisting of three non-employee directors, currently consisting of Directors Gill, Nowak and Rhodes. The Audit Committee recommends to the Board of Directors the engagement of the independent registered public accounting firm and reviews with the independent registered public accounting firm the scope and results of the audits, the Company's internal accounting controls and the professional services furnished by the independent registered public accounting firm. All three members of the Audit Committee are "independent" as defined under the rules of NASDAQ. The Board has determined that Director Nowak qualifies as an Audit Committee Financial Expert under applicable law. The Audit Committee met six times in 2009. All members of the Audit Committee have attended at least seventy-five percent of the total number of the meetings held in 2009. Audit Committee members are compensated by the Bank as indicated herein the Schedule of Directors Fees. The Board of Directors has adopted a written charter for the Audit Committee. The Board of Directors of the Company has established a committee (the "Compensation and Incentive Stock Committee") consisting of the ten non-employee directors (i.e., all directors but Mr. Seegmiller), all of whom are considered to be "independent" as defined under the rules of NASDAQ. The Compensation and Incentive Stock Committee makes decisions regarding executive officer salaries, bonuses, grants of awards to all officers pursuant to the Hills Bancorporation 2000 Stock Option and Incentive Plan (the "Incentive Stock Plan"), contributions to the Hills Bank and Trust Company Employee Stock Ownership Plan (the "ESOP"), and contributions to the Hills Bank and Trust Company 401(k) Profit Sharing Plan (the "Profit Sharing Plan"). The Compensation and Incentive Stock Committee held five meetings during 2009. Four of such meetings involved approval of grants of restricted stock to officers and one of the meetings involved approval of grants of stock options to independent directors. All members of the Compensation and Incentive Stock Committee attended at least seventy-five percent of the meetings. Directors are not compensated for meetings of the Compensation and Incentive Stock Committee. 5 Board of Directors of the Bank The business and affairs of the Bank are managed by the Board of Directors of the Bank, the membership of which is identical to that of the Board of Directors of the Company. The Board of Directors of the Bank holds regular monthly meetings. In 2009, the Board of Directors of the Bank held an annual meeting and twelve regular meetings. The Board of Directors of the Bank has established the Trust Committee, the Audit Committee, the Loan Committee and the Employee Stock Ownership Plan ("ESOP") Committee as standing committees of the Board of Directors of the Bank. Directors Pacha, Phelan, Seegmiller and Yoder serve on the Trust Committee; Directors Gill, Nowak and Rhodes serve on the Audit Committee; Directors Bywater, Donovan, Hodge, Phelan and Seegmiller serve on the Loan Committee; and Director Stutsman serves on the ESOP Committee. The six directors not appointed to the Loan Committee are invited to attend meetings of that committee and are compensated for such attendance at the same rate as members of the Loan Committee for each meeting attended. The Bank has established no standing executive, nominating or compensation committees of the Board of Directors or committees performing similar functions. The Trust Committee is responsible for overseeing and annually reviewing the status of all trusts for which the Bank's Trust Department acts in a fiduciary capacity. The Trust Committee met twelve times during 2009. The Audit Committee held six meetings during 2009 and is responsible for coordinating the audit with KPMG LLP and addressing internal audit functions. The Loan Committee held twelve meetings during 2009 and is responsible for review and oversight of the loan activities of the Bank. The ESOP Committee, which is responsible for overseeing the ESOP in connection with which Hills Trust Department serves as trustee, had three meetings during 2009. During 2009, all of the directors of the Bank attended at least 75% of the total number of meetings of the Board of Directors and all except one of the Directors of the Bank appointed to committees attended at least 75% of the meetings of the committee to which such directors were appointed. Director Bywater attended eight of twelve Loan Committee meetings. Schedule of Directors Fees Directors of the Company and the Bank who are not employees of the Company or the Bank (all Directors but Mr. Seegmiller) are compensated for their service as a directors as shown in the table below: Compensation Item Company Bank Annual Retainer (paid quarterly): Chairman of the Board N/A $ Board Member N/A Meeting Fees: Board Meetings $ Committee: Audit 0 Compensation and Incentive Stock 0 N/A Employee Stock Ownership Plan/Profit Sharing N/A Loan N/A Trust N/A Director Deferral Plan: Under the Company's Nonqualified Deferred Compensation Plan (the "Deferred Compensation Plan") which was initiated in 1997, each director may elect to defer up to 50% of such director's cash compensation from retainers and meeting fees. Any amount so deferred is credited to the director's deferred compensation account and converted to units equivalent in value to the fair market value of a share of stock in Hills Bancorporation. The "stock units" are book entry only and do not represent an actual purchase of stock. The director's account is adjusted each year for dividends paid and the change in the market value of Hills Bancorporation stock. The liability for the deferred directors' fees is unfunded and unsecured for the participants. 6 Director Compensation Table The following table provides information concerning the compensation of all the directors other than Mr. Seegmiller for the fiscal year ended December 31, 2009. Fees Earned or Stock Option Non-Equity Incentive Plan Change in Pension Value and Nonqualified Deferred All Other Name Paid in Cash ($) Awards ($) Awards ($)(1)(2) Compensation($) Compensations Earnings ($) Compensation($) Total($) Willis M. Bywater $ $
